Order, Supreme Court, New York County (Sheila Abdus-Saalam, J.), entered November 29, 1996, which, after a nonjury trial, dismissed plaintiff’s claims for breach of an employment contract, wages and other compensation, unanimously affirmed, with costs.
The record, disregarding the disputed testimony of defen*263dant’s psychologist, supports the trial court’s credibility determinations that the written contract on which plaintiff relies is void by reason of fraud in the execution (see, Fleming v Ponziani, 24 NY2d 105, 110-111), and that there was otherwise no meeting of the minds with respect to the terms of any employment agreement between the parties. Concur— Sullivan, J. P., Ellerin, Williams, Tom and Colabella, JJ.